                                                                       Case 2:20-cv-00653-JCM-DJA Document 27
                                                                                                           26 Filed 05/20/20
                                                                                                                    05/19/20 Page 1 of 2


                                                                   1   TYSON & MENDES LLP
                                                                       RACHEL J. HOLZER
                                                                   2   Nevada Bar No. 11604
                                                                       Email: rholzer@tysonmendes.com
                                                                   3   3960 Howard Hughes Parkway, Suite 600
                                                                       Las Vegas, Nevada 89169
                                                                   4   Tel: (702) 724-2648
                                                                       Fax: (702) 938-1048
                                                                   5   Attorneys for Defendants Prime Washington, LLC
                                                                       dba Cornerstone Crossings Apartments, Prime Administration. LLC
                                                                   6   dba Prime Group, and Pauletta Dearinger

                                                                   7
                                                                                                  UNITED STATES DISTRICT COURT
                                                                   8
                                                                                                          DISTRICT OF NEVADA
                                                                   9
                                                                       RENEE JENKINS, an individual,                      Case No. 2:20-CV-00653-JCM-DJA
                                                                  10

                                                                  11                         Plaintiff,
                                                                                                                          STIPULATION AND ORDER FOR
3960 Howard Hughes Parkway, Suite 600




                                                                  12   v.                                                 EXTENSION OF TIME TO FILE
                                                                                                                          DEFENDANTS’ RESPONSE TO
                                        Las Vegas, Nevada 89169




                                                                  13   PRIME WASHINGTON, LLC, d/b/a                       PLAINTIFF’S MOTION TO REMAND
                                                                       CORNERSTONE CROSSINGS
                                                                  14   APARTMENTS, a Delaware limited liability
                                                                       company; PRIME ADMINISTRATION,
                                                                  15   LLC, d/b/a PRIME GROUP, a Delaware
                                                                       limited liability company; PAULETTA
                                                                  16
                                                                       DEARINGER, an individual; ROE
                                                                       PROPERTY MANAGEMENT COMPANY;
                                                                       ROE PROPERTY MANAGER; DOES I-X;
                                                                  17   and ROE BUSINESS ENTITIES XI-XX,
                                                                       inclusive,
                                                                  18
                                                                                             Defendants.
                                                                  19

                                                                  20          IT   IS   HEREBY       STIPULATED        AND     AGREED,      by    Defendants    PRIME

                                                                  21   WASHINGTON, LLC, d/b/a CORNERSTONE CROSSINGS APARTMENTS, PRIME

                                                                  22   ADMINISTRATION, LLC d/b/a PRIME GROUP, and PAULETTA DEARINGER, by and

                                                                  23   through their counsel of record, Rachel J. Holzer of TYSON & MENDES LLP and Plaintiff

                                                                  24   RENEE JENKINS, through her counsel of record, Dennis M. Prince and Kevin T. Strong of

                                                                  25   PRINCE LAW GROUP, that the deadline for Defendants to file their Response to Plaintiff

                                                                  26   Renee Jenkins’ Motion to Remand (ECF No. 23) shall be extended by seven (7) days, from May

                                                                  27   21, 2020 to May 28, 2020. The Motion to Remand was filed on May 7, 2020. This is the first

                                                                  28   stipulation for extension of time to file Defendants’ Response to Plaintiff Renee Jenkins’ Motion

                                                                                                                      1
                                                                       Case 2:20-cv-00653-JCM-DJA Document 27
                                                                                                           26 Filed 05/20/20
                                                                                                                    05/19/20 Page 2 of 2


                                                                   1   to Remand. This Stipulation and [Proposed Order] is submitted in accordance with LR IA 6-1 .

                                                                   2   There are currently no scheduled hearings in this case. A short extension to file a response will

                                                                   3   not unduly delay the proceedings, nor adversely affect or prejudice the parties. This request is

                                                                   4   not being made in bad faith. The parties respectfully request this Court to approve the foregoing

                                                                   5   stipulation.

                                                                   6   Dated this 19th day of May 2020.                   Dated this 19th day of May 2020.

                                                                   7   PRINCE LAW GROUP                                   TYSON & MENDES, LLP

                                                                   8   /s/ Kevin T. Strong                                /s/ Rachel J. Holzer
                                                                       DENNIS M. PRINCE                                   RACHEL J. HOLZER
                                                                   9
                                                                       Nevada Bar No. 5092                                Nevada Bar No. 11604
                                                                  10   KEVIN T. STRONG                                    3960 Howard Hughes Parkway, Suite 600
                                                                       Nevada Bar No. 12107                               Las Vegas, Nevada 89169
                                                                  11   10801 West Charleston Boulevard, Suite 560         Attorneys for Defendants Prime Washington,
3960 Howard Hughes Parkway, Suite 600




                                                                       Las Vegas, Nevada 89135                            LLC dba Cornerstone Crossings Apartments,
                                                                  12   Attorneys for Plaintiff Renee Jenkins              Prime Administration. LLC dba Prime Group,
                                        Las Vegas, Nevada 89169




                                                                                                                          and Pauletta Dearinger
                                                                  13

                                                                  14

                                                                  15

                                                                  16
                                                                                                                   ORDER
                                                                  17

                                                                  18
                                                                               IT IS SO ORDERED.
                                                                  19
                                                                               Dated this
                                                                                      May______ day of May 2020.
                                                                                          20, 2020.
                                                                  20

                                                                  21
                                                                                                                   __________________________________
                                                                  22                                               UNITED STATES DISTRICT JUDGE
                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                      2
